" FILED

UNITED sTATEs DISTRICT CoURT SEP 2 6 2013
FoR THE 1)1sTR1CT oF CoLUMBlA cum u.s. answer a. sankrupwy
Ollll’fsfnrthe District of Columbia

)

THEoDoRE E. PoWELL, )
)

Plaintiff, )

)

v ) Civil Action No. _ !56 8

)

MAYoR VINCENT GRAY, er al., )
)

Defendants. )

)

MEMoRANI)UM 0PIN10N

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint.

The plaintiff, a former teacher with the District of Columbia Public Schools, again brings
a lawsuit against the Washington Teachers Union, among others, arising from its alleged failure
to represent him in pursuing a grievance As the plaintiff well knows, his exclusive remedy for
such employment-related claims comes by way of the District of Columbia’s Comprehensive
Merit Personnel Act ("CMPA"). See D.C. Code §§ l-60l.0l et seq.; McManus v. District of
Columbia, 530 F. Supp. 2d 46, 77-78 (D.D.C. 2007); see also Powell v. Am. Fed. ofTeachers,
No. 12-1384, 2012 WL 3757731, at *l (D.D.C. Aug. 22, 2012); Powell v. Am. Fed. ofTeachers,
883 F. Supp. 2d 183, 187 (D.D.C. 2012). "Under the CMPA, an employee must first bring a
grievance to the District of Columbia Public Employee Relations Board (‘PERB’)," and "[o]nly

after a final order of the PERB has been issued can the plaintiff seek judicial review, which must

commence in the Superior Court of the District of Columbia." Powell, 883 F. Supp. 2d at 187
(citations omitted). Even though both the Superior Court and the District of Columbia Court
Appeals have denied his request for relief, see Compl., Ex. (Memorandum Opinion and
Judgment, Powell v. Washington Teachers’ Union, No. 12-CV-1715 (D.C. Ct. App. Aug. 28,

2013) (per curiam)), plaintiff still has no recourse in this Court. "[F]ederal district courts lack

jurisdiction to review judicial decisions by state and District of Columbia courts." Richardson v.

District of Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing District of
Columbia v. Feldman, 460 U.S. 462, 476 (1983) and Rooker v. Fidelz`ty Trusl Co., 263 U.S. 413
(1923)).

An Order accompanies this Memorandum Opinion.

DATE; /w/;  

United States District Judge